                    United States District Court
                      District of Massachusetts

                                   )
Auctus Fund, LLC,                  )
                                   )
          Plaintiff,               )
                                   )
          v.                       )
                                   )    Civil Action No.
MJ Biotech, Inc.,                  )    20-11331-NMG
                                   )
          Defendant.               )
                                   )
                                   )
                                   )

                         MEMORANDUM & ORDER

GORTON, J.

     This case arises out of the purported breach by defendant

MJ Biotech, Inc. (“MJ Biotech” or “defendant”) of two securities

purchase agreements (“SPAs”) and associated convertible

promissory notes (“the Notes”).   Plaintiff Auctus Fund, LLC

(“Auctus Fund” or “plaintiff”), a serial filer in this district,

holds the Notes and has filed this lawsuit to recover from MJ

Biotech the unpaid principal thereunder. 1    Pending before the

Court is Auctus Fund’s motion for a default judgment seeking

compensatory and “punitive” damages, attorneys’ fees, costs and



1 Auctus Fund has filed approximately 30 lawsuits in this
district against various corporations, alleging in each case
that the subject defendant corporation(s), inter alia, breached
certain securities purchase agreements and defaulted on
associated convertible promissory notes, committed fraud and
violated M.G.L. c. 93A, §§ 2 and 11.

                               - 1 -
injunctive relief.   For the reasons that follow, that motion

will be allowed, in part, and denied, in part.

I.   Procedural History

     In July, 2020, Auctus Fund filed a nine-count complaint

against MJ Biotech, alleging: violations of federal securities

law (Count I); violations of Massachusetts securities law

(Count II); breach of contract (Count III); breach of implied

covenant of good faith and fair dealing (Count IV); unjust

enrichment (Count V); breach of fiduciary duty (Count VI); fraud

and deceit (Count VII); negligent misrepresentation (Count VIII)

and violations of Massachusetts Consumer Protection Act, M.G.L.

c. 93A, §§ 2 & 11 (“Chapter 93A”) (Count IX).    The claims arise

out of 1) two separate transactions whereby Auctus Fund loaned

MJ Biotech a total of nearly $100,000 in exchange for the Notes

that are convertible into MJ Biotech common stock and

2) defendant’s delay in filing its reports with the U.S.

Securities and Exchange Commission (“the SEC”).

     MJ Biotech has been served with the complaint but has yet

to appear in the case.    Thus, on plaintiff’s motion, this Court

entered a notice of default in October, 2020, and Auctus Fund

now moves for a default judgment pursuant to Fed. R. Civ. P. 55.

As relief therefor, Auctus Fund requests that the Court award it

compensatory damages in the amount of $700,735.33, “punitive”

damages under Chapter 93A in the amount of $1,401,470.66 and a

                                - 2 -
permanent injunction compelling conversion of the debt to Auctus

Fund into publicly tradable shares of MJ Biotech’s common stock,

together with costs and attorneys’ fees to be determined at a

later date.

II.   Discussion

        A. Legal Standard

      As set forth in Fed. R. Civ. P. 55(a), default judgment may

enter “[w]hen a party against whom a judgment for affirmative

relief is sought has failed to plead or otherwise defend”.   A

court may enter such a judgment pursuant to Rule 55(b) without a

hearing if it

      has jurisdiction over the subject matter and parties, the
      allegations in the complaint state a specific, cognizable
      claim for relief, and the defaulted party had fair notice
      of its opportunity to object.

In re The Home Rests., Inc., 285 F.3d 111, 114 (1st Cir. 2002).

      Before entering that judgment, a court may independently

examine the complaint to determine whether plaintiff has stated

a claim for relief that is actionable as a matter of law and

“plausible on its face.” See Ashcroft v. Iqbal, 556 U.S. 662,

678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

570 (2007)); SEC v. Esposito, 260 F. Supp. 3d 79, 84 (D. Mass.

2017) (internal quotation marks and citation omitted).   Only

allegations which “support a viable cause of action will

establish the defendant’s liability”. Id.


                               - 3 -
     The Court has jurisdiction over this case pursuant to 28

U.S.C. §§ 1331 and 1367 because plaintiff brings a claim under

federal securities law to which the other claims are related.

       B. Application

     Having reviewed the complaint and the supporting

affidavits, exhibits and other pleadings filed herein, the Court

is satisfied that Auctus Fund has stated claims for breach of

contract and of the implied covenant of good faith and fair

dealing.   Actus Fund contends that it invested funds in MJ

Biotech for which it has not been repaid in accordance with the

terms of the SPAs and the Notes. See Shaulis v. Nordstrom, Inc.,

120 F. Supp. 3d 40, 54 (D. Mass. 2015) (stating claim for breach

of contract requires showing 1) a valid contract, 2) a breach

thereof by defendant which 3) caused plaintiff damage); Latson

v. Plaza Home Mortg., Inc., 708 F.3d 324, 326 (1st Cir. 2013)

(explaining that the covenant of good faith and fair dealing is

implied in every contract and requires showing that defendant’s

actions had the “effect of destroying or injuring [plaintiff’s

right] to receive the fruits of the contract”).

     With respect to the other counts, however, the Court is

underwhelmed.   Rather than stating claims for unjust enrichment,

securities and common-law fraud, negligent misrepresentation,

breach of fiduciary duty and Chapter 93A violation, the factual

allegations merely “suggest that Auctus lent money to a high-

                               - 4 -
risk business, that then failed”. See Auctus Fund, LLC v. First

Columbia Gold Corp., No. 17-cv-10543-ADB, 2019 WL 1316736, at *2

(D. Mass. Mar. 21, 2019).

     First, plaintiff has an adequate remedy at law and,

therefore, its claim for unjust enrichment cannot stand. See

Shaulis v. Nordstrom, Inc., 865 F.3d 1, 16 (1st Cir. 2017).

Second, the complaint makes only conclusory allegations of

scienter which fail to support claims for fraud pursuant to Fed.

R. Civ. P. 9(b) and 15 U.S.C. § 78u-4(b)(2). See Lenartz v. Am.

Superconductor Corp., 879 F. Supp. 2d 167, 180 (D. Mass. 2012);

ACA Fin. Guar. Corp. v. Advest, Inc., 512 F.3d 46, 56 (1st Cir.

2008).   Thus, default should not enter as to Counts I, II, V and

VII. See Auctus Fund, LLC v. Optec International, Inc., No. 19-

cv-11751-PBS, Dkt. No. 30 (D. Mass. Dec. 5, 2019); Auctus Fund,

LLC v. Petrone Worldwide, Inc., No. 17-cv-12335-DJC, Dkt. No. 53

(D. Mass. Oct. 3, 2019).

     As for the alleged misstatements, nothing in the complaint

specifies how the information shared by MJ Biotech was false.

See Logan Equipment Corp. v. Simon Aerials, Inc., 736 F. Supp.

1188, 1199 (D. Mass. 1990) (stating a claim for negligent

misrepresentation requires alleging, inter alia, a “false

representation of material fact[s] . . .” (internal citation

omitted)).   Nor does it show that a fiduciary relationship was

formed between the parties. See First Columbia, 2019 WL 1316736,

                               - 5 -
at *2; see also FAMM Steel, Inc. v. Sovereign Bank, 571 F.3d 93,

102 (“[T]he relationship between a lender and a borrower,

without more, does not establish a fiduciary relationship.”).

Default judgment is, therefore, unwarranted with respect to

Counts VI and VIII.

     Finally, the non-conclusory factual allegations in the

complaint fall short of asserting unfair or deceptive business

practices sufficient to support a Chapter 93A claim. See

Framingham Auto Sales, Inc. v. Workers’ Credit Union, 671 N.E.2d

963, 965 (Mass. App. Ct. 1996) (“[M]ere breach of a legal

obligation under commercial law, without more, does not amount

to an unfair or deceptive act under [M.]G.L. c. 93A.”); Madan v.

Royal Indem. Co., 532 N.E.2d 1214, 1217 (Mass. App. Ct. 1989)

(“[M]ere breach of a contract, without more, does not amount to

a c. 93A violaion”).   That MJ Biotech failed to file its reports

with the SEC on a timely basis, without more, does not amount to

a violation of Chapter 93A. Cf. Zotbelle, Inc. v. Kryolan Corp.,

416 F. Supp. 3d 33, 54 (D. Mass. 2019) (failing to comply with

FTC regulations governing requisite disclosures does not

constitute a per se violation of Chapter 93A).   Accordingly, the

Court will enter default judgment only as to Counts III and IV.

III. Damages

     Turning to damages, to the extent Auctus Fund seeks

“punitive” damages, which this Court construes as a request for

                               - 6 -
double or treble damages as set forth in Chapter 93A, the

requested relief will be denied. See M.G.L. c. 93A, § 9(3A)

(permitting multiple damages in certain circumstances).    Not

only does the complaint lack sufficient detail to allege a

Chapter 93A claim plausibly, it also fails to show that MJ

Biotech engaged in the level of “rascality” or “immoral,

unethical, oppressive or unscrupulous” behavior necessary to

support an award of multiple damages under the statute. See

Damon v. Sun Co., Inc. 87 F.3d 1467, 1484 (1st Cir. 1996)

(quoting PMP Assocs., Inc. v. Globe Newspaper Col, 321 N.E.2d

915, 917 (Mass. 1975)).

     Auctus Fund also, however, seeks contract damages,

consisting of the remaining unpaid principal on the Notes and

accrued interest, which the Court will award.   It is well-

settled that a default judgment can be entered without a hearing

when, as here,

     arriving at the judgment amount involves nothing more than
     arithmetic—the making of computations which may be figured
     from the record.

HMG Prop. Inv’rs, Inc. v. Parque Indus. Rio Canas, Inc., 847

F.2d 908, 919 (1st Cir. 1988).

     In this case, the amount at issue is ascertainable from the

SPAs, the Notes, the affidavits and the exhibits proffered by

Auctus Fund.   Specifically, those submissions demonstrate that,

as of November 23, 2020, defendant MJ Biotech owes Auctus Fund

                                 - 7 -
$700,735.33, with a portion of that amount accruing interest at

a contractual rate of twenty-four (24%) percent per annum. 2

Those documents also establish plaintiff’s entitlement to

reasonable attorneys’ fees and costs as the “prevailing party”

under the subject SPAs and Notes, in amounts to be submitted by

Auctus Fund forthwith, along with the amount of interest which

has accrued between November, 2020 and this date.

     Finally, with respect to the requested equitable relief,

the Court declines to enter a permanent injunction compelling MJ

Biotech to convert the outstanding debt into publicly tradeable

shares of its common stock because the pecuniary award is, at

least, adequately compensatory. See First Columbia, 2019 WL

1316736, at *3 (finding the same).    Moreover, this Session is

concerned, as were other Sessions of this Court when ruling on

similar requests, that the proposed injunction

     lacks clarity, presents administrative difficulties and
     seeks to bind parties that are not before the Court.

Id.; see also Auctus Fund, LLC v. Sunstock, Inc., 405 F. Supp.

3d 218, 234 (D. Mass. 2019) (quoting First Columbia).




2 Because plaintiff’s claims are uncontested, the Court declines
to address the issue of whether Nevada or Massachusetts law
governs the interest/fee provisions of the subject contract but
if it were the latter, the applicable interest rate would be
usurious. See M.G.L. c. 271, § 49.

                              - 8 -
                              ORDER

     For the foregoing reasons, plaintiff’s motion for default

judgment (Docket No. 12) is ALLOWED, in part, and DENIED, in

part.

     Judgment shall enter as to Counts III and IV in the amount

of $700,735.33, with a portion of that accruing interest at a

contractual rate of twenty-four (24%) percent per annum, plus

attorneys’ fees and costs in amounts to be proposed and

justified by plaintiff forthwith.


So ordered.


                                      /s/ Nathaniel M. Gorton
                                      Nathaniel M. Gorton
                                      United States District Judge


Dated June 18, 2021




                              - 9 -
